Citation Nr: 1013411	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for migraine headaches.

2.  Entitlement to a disability rating higher than 20 percent 
for a thoracic strain.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1996 to 
February 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
April 2004 and more recent rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In August 2008, the Board denied the Veteran's claims for 
higher ratings for his migraine headaches and thoracic 
strain.  The Board also denied his clam for an earlier 
effective date regarding the rating for the thoracic strain.  
He appealed to the U.S. Court of Appeals for Veterans Claims 
(Court/CAVC) - but only to the extent the Board had denied 
the claims for higher ratings for his migraine headaches and 
thoracic strain.  He did not appeal the claim for an earlier 
effective date.

In May 2009, during the pendency of the appeal to the Court, 
the Veteran's attorney and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion asking 
the Court to partially vacate the Board's decision, to the 
extent it had denied the claims for higher ratings for the 
migraine headaches and thoracic strain, and to remand these 
claims for further development and readjudication in 
compliance with directives specified.  The Court issued an 
order that same month granting the joint motion and has since 
returned the file to the Board.

To comply with the Court's order granting the joint motion, 
the Board is remanding the claims for higher ratings for the 
migraine headaches and thoracic strain to the RO.




REMAND

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, as is 
the case with respect to both of the claims at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet App 505 (2007).  In 
other words, where the evidence contains factual findings 
demonstrating distinct time periods in which the 
service-connected disability has exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one 
year before the claim was filed until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Migraine headaches are evaluated under Diagnostic Code (DC) 
8100.  This code provides a 30 percent rating for migraine 
headaches with characteristic prostrating attacks occurring 
on average once a month over the last several months.  A 
higher rating of 50 percent may be assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.  According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A similar 
definition is found in Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 1079, in which "prostration" 
is defined as "extreme exhaustion or powerlessness".

The Veteran's thoracic strain has been rated under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  These criteria provide a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  And a 100 percent rating 
requires unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DC 5237.

When an evaluation of a disability is at least partly based 
upon limitation of motion, VA must also consider, in 
conjunction with the otherwise applicable Diagnostic Code, 
any additional functional loss the Veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, if a Veteran is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  Johnston, 10 Vet. App. at 80.

The Veteran was examined for VA compensation purposes in 
January 2004 and November 2005.  But the RO subsequently 
scheduled him for an additional examination to reassess the 
severity of his disabilities.  It was to be held on April 18, 
2006 at a New Jersey facility.  In the meantime, he relocated 
from New Jersey to Florida and, consequently, was unable to 
report for that examination.



On May 5, 2006, the RO sent the Veteran a letter to his 
former New Jersey address regarding rescheduling his exam.  
Five days later, on May 10, 2006, his representative informed 
the RO he had relocated to Florida and, therefore, requested 
the scheduling of an examination in Florida rather than New 
Jersey.  An October 2006 report of contact shows the Veteran 
again requested an examination in Florida.  As well, he 
notified VA of his new address in Florida in December 2006.  

The Court has held that, when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, too, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  Such is the case here.

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for VA 
compensation examinations to reassess the 
severity of his migraine headaches and 
thoracic strain.  

With respect to the Veteran's migraines, 
the examiner should address the frequency 
and duration of any prostrating attacks, 
as well as any related economic 
inadaptability.  See 38 C.F.R. § 4.124a, 
DC 8100.  



With respect to the Veteran's thoracic 
strain, the examiner should provide all 
relevant measures of range of motion and 
address any ankylosis found.  See 38 
C.F.R. § 4.71a, DC 5237.  The examiner 
should also address any additional 
functional loss the Veteran may have by 
virtue of other factors as described in 38 
C.F.R. §§ 4.40 and 4.45, including more or 
less movement than normal, weakened 
movement, premature or excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy from disuse.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  And, if 
possible, the examiner should try and 
quantify the amount of additional 
disability the Veteran has as a 
consequence of these factors, including 
additional limitation of motion above and 
beyond that shown during the evaluation, 
such as during prolonged repetitive use of 
his thoracic spine or when his symptoms 
are most problematic ("flare ups").

The claims file, including a complete copy 
of this remand, must be made available to 
the examiners for review of the Veteran's 
pertinent medical and other history. 

The Veteran is hereby advised that failure 
to report for these scheduled VA 
examinations, without good cause, may have 
adverse consequences on these pending 
claims.

2.  Then readjudicate these claims for 
higher ratings for migraines and thoracic 
strain in light of any additional 
evidence, considering whether these 
ratings should be "staged" under Hart.



If higher ratings are not granted to his 
satisfaction, send the Veteran and his 
attorney a supplemental statement of the 
case (SSOC) and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



